Exhibit 10.1 CONSULTING AND NONCOMPETITION AGREEMENT CONSULTING AND NONCOMPETITION AGREEMENT (“Agreement”) made May 1, 2008 between Five Star Quality Care, Inc. (“Company”) and Evrett W. Benton ("Benton"). RECITAL Benton is an employee of the Company and has been its President and Chief Executive Officer since 2001.Benton has determined terminate his full time employment with the Company on the date of this Agreement.Benton and the Company desire to set forth certain understandings in connection with his termination and to provide for his continuing to provide consulting services to the Company. NOW, THEREFORE, the parties agree as follows: Section 1.Resignation.By execution of this Agreement, Benton hereby resigns as President and Chief Executive Officer of the Company and of each of the Company’s subsidiaries, effective the date of this Agreement. Section 2.Consulting.From the date of this Agreement through November 30, 2011 (“Consulting Period”), Benton will make himself available for consultation by the Company and its subsidiaries, at reasonable times and on reasonable advance notice, but shall not be obliged to provide more than 100 hours of consulting services in any calendar year during the Consulting Period (prorated for any portion of a calendar year). Section 3.Compensation; Restricted Share Agreements. (a)During the Consulting Period, Benton will receive aggregate compensation of $408,500, payable one-half on the date of this Agreement and one half on February 2, 2009.Additionally, the Company shall reimburse Benton for all reasonable travel and lodging expenses incurred at the request of the Company subject to supply of such receipts and other documentation as is consistent with the Company’s policies and procedures in effect from time to time. (b)During the Consulting Period, Benton will be entitled to continue to participate in the Company’s group health plans in effect from time to time, provided that Benton shall pay the same portions of the premiums for coverage under such group health plans as are paid from time to time by senior executives of the Company. (c)Benton and the Company agree that for purposes of Section 2(b) of each of the Restricted Share Agreements between Benton and the Company listed on Exhibit A (collectively, the “Share Agreements”), Benton shall be deemed to be providing “significant services” to the Company through the earlier of (i)November 30, 2011 (i.e., the date on which all the Shares (as defined in the Share Agreements) issued to Benton pursuant to the Share Agreements would be fully vested pursuant to the terms thereof), (ii) the date on which Benton ceases to timely perform consulting services and (iii) the date on which Benton commits a breach of any of the Restrictive Covenants (defined below). (d)All payments to Benton under this Agreement shall be reduced by withholdings required by law.Additionally, if withholding is required and at a time there is no cash payment being made to Benton, Benton agrees, on 3 days prior notice from the Company, to pay to the Company by check or wire transfer of immediately available funds, an amount equal to the estimated withholding tax (as determined by the Company) that will be due and payable. Section 4.Covenants.Benton acknowledges that (i) the Company and its subsidiaries are engaged in the business of operating rehabilitation hospitals and senior living communities, including independent living and congregate care communities, assisted living communities and nursing homes (the “Company’s Business”); (ii) Benton’s work for the Company’s Business has given him, and will continue to give him, trade secrets of, and confidential and/or proprietary information concerning, the Company’s Business; (iii) the agreements and covenants contained in this Section 4 are essential to protect the Company’s Business and the goodwill associated with it.Accordingly, Benton covenants and agrees as follows: (a)Non-Compete.During the Consulting Period, Benton shall not, in the United States of America and Canada, directly or indirectly, (x) enter the employ of or render any services to any person engaged in a business competitive with the Company’s Business, or (y) have an interest in any such competitor, whether such interest is direct or indirect, and including any interest as a partner, shareholder, trustee, consultant, officer or similarly situated person; provided, however, that in any case, Benton may own solely as an investment, securities of any such competitor that are publicly traded if Benton (i) is not a controlling person and (ii) does not, directly or indirectly, own five percent (5%) or more of any class of securities of such person (b)Confidential Information.During the Consulting Period and at any time thereafter, Benton shall not (i) disclose to any person not employed by the Company or a subsidiary, or not engaged to render services to the Company or a subsidiary or (ii) use for the benefit of himself or others, any confidential information of the Company, any of the Company’s subsidiaries or of the
